May/07/2021 9:48:03 AM

on

IN THE SUPERIO
THIRD JU

In the Matter of the Application for
Post-Conviction Relief of:

STEVEN KNIGHTS,

Applicant.

Alaska Court Palmer RM156 907-746-8149

“

COURT FOR THE STATE OF ALASKA
MICIAL DISTRICT AT PALMER

Lp rw

Case No. 3PA-10-023

 

ORDER GRAI
On July 24, 2007, Mr. Ki

was initially remanded to cus
federally in 3:06-cr-00088
included both federal and state
00978CR was that he would ex
Abuse of a Minor in the First
Distribution of Child Pomograp

the Dist. CP count, to be servediconcurrently. The state further agreed that

the eight year total active sent
sentence in 3:06-cr-00088-RRB.

On September 30, 2010,

Relief from Conviction or Sente

filed an Amended Application for Post-Conviction Relief based on Criminal

and (e)(2). On January 14, 201

state’s Motion to Dismiss Mr. Knights’ Amended Application for Post-Convi

Mr, Knights timely filed an appeal of this court’s dismissal of

Application for Post-Conviction

Granting Motion To Dismiss and remanded to this court to hold further

Case 3:06-cr-00088-RR

: BE

NTING POST-CONVICTION RELIEF

 

nights was sentenced in 3PA-06-00978CR,

18

pLCI

for which he

 

ody on May 2, 2006. Mr. Knights was

charges. The agreement on the state charge:

so charged

on other charges. A plea deal was negotiated that

in 3PA-06-

 

ter a plea of guilty to one count of Atten

 

apted Sexual

Degree (hereinafter “Att. SAM 1”) and one count of

y(hereinafter “Dist. CP”). In exchange, the state agreed
to a sentence of eight years to serve on the Att. SAM 1 count and three yeaus to serve on

nce would run concurrently to his fifteen

Steven Knights filed an Application for Po

, this court dismissed Mr. Knights’ claims,

Relief. The Court of Appeals vacated this ¢

 

 

our years of

year federal

t Conviction

nce. On June 29, 2012, Mr. Knights, through counsel,
Rule 35.1(d)

granting the

ction Relief.

[ Amended

ourt’s Order
proceedings

B Document 151-1 Filed 08/05/21 Page 1 of 3
|
May/07/2021 9:48:03 AM Alaska Court Palmer RM158 807-746-8149 2/3

 

consistent with the November 2Il, 2018 Memorandum Opinion.’ On vader 4, 2020,
Mr. Knights filed a Second Amended Application for Post-Conviction Relief. This
amendment, which was accepted by the court, alleged the following, pursuant to Alaska
Rule of Criminal Procedure 35.1{a)(5)-(6) and Alaska Statute 12.72.070(5)-(6):

Mr. Knight’s jail time on the state sentenced should have been limited to four yeqrs, less
statutory good time that he earned, He was held in state custody beyond the time his

federal sentence began, which|ultimately affects his release date from prison.”

Further, this amendment moote( out the questions that were to be addressed following
the appellate opinion relating to/Knights’ subjective view of the time to ef in the plea

agreement, solely focusing on what Mr. Knights’ alleged was incotrect time accounting
itself, |

Mr. Knights’ initial time|accounting by Corrections Officer Oakley in the Alaska
Department of Corrections set hhis state release date on May 1, 2010, using his May 2,

_ 2006 initial remand date.’ Offi¢er Oakley noted on his Time Accounting Record that he
“must do 4 yrs before Fed’s take him. 4 yrs would be 5/1/10. On that date Heds will take
him.* Ms. Oakley’s caloulation was clearly based on calculating good time on the total
of eight years.

At trial, Knights called Sergeant Moriarty as a witness. Sergean} Moriarty is
currently employed with the Department of Corrections and as a part of his duties teaches
the basic time accounting mk Sergeant Moriarty testified that Mr. Knights should
have been released from state custody on December 30, 2008 if he received his good time

 

credit, Sergeant Moriarty agreed on cross examination that when calculating good time,
it ig calculated on the total sentence. The state’s position was that his release date was
correctly calculated based on gdod time credit award of the total sentence of eight years,

 

" A-11858.
2 second Amended Application for Post-Cpnvictlon Relief, p. 4
3 See Exhibit AA; sce also 1.7.4.0, POR Application of Steven Knights, 3PA-10-02351CI, Application for Post

Conviction Relief from Conviction or Sentence, Sept. 22, 2010, Attachment B,
* Byhibit AA. .

LTMO, Stevan Knights, 3PA-10-02351C1
Order Granting Post-Convictlon Relie?
Pago 3 of 3

Case 3:06-cr-00088-RRB Document 151-1 Filed 08/05/21 Page 2 of 3

ah

 

 
May/07/2021 9:48:03 AM
-~

Alaska Court Palmer RM158 907-746-8149

en

 

which would exceed the four ate sentence,

Sergeant Moriarty clarified, ho
time used for calculating good ti
would be four years. With that

years that was the total of the active st

ever, that where there is partially cout time, the

i

ahs on the
eight years that Officer Oakley had calculated. The court finds Serge i Moriarty’s

Me is on the consecutive portions only, which in this case

policy, Mr. Knights’ good time credit would have to be

 

calculated based on the four year sentence, as Mr. Knights has asserted,
testimony credible and finds that Mr. Knights’ sentence was calculated incorrectly based
on an eight year sentence. There is no indication that Mr. Knights had any of his
goodtime credit forfeited. Thetefore, the court accepts Sergeant Moria

that Mr. Knights’ state sentence ended on December 30, 2008, thus making his time

’s testimony

served in prison after that date attributable to his federal sentence.

For the reasons outlined above, and following this court’s review of the testimony,
record, and the exhibits admitted at trial and attached to the Second res Application
for Post-Conviction Relief fhe dourt finds that the applicant has met his = of proof ft
“and therefore Mr. Knights’ Secpnd Amended Application for Post-Conviction Relief is.

GRANTED, Mr, Knights’ state sentence ended'on December 30, 2008, thus making his

time. ae in prison after that date attributable to his federal sentence,

 

 

DATED this 6" day of May, 2021 at Palmer, Alaska.

— ade WCC gehat,
John C. Cagle

Superior Court Judge
bee ity theta, &/7 /ay
i spy ofthis document was scant tt
JOS) Atforiay(s) ab racon , \
ee Derondamt OOther PD i)
Avt lin cldresses) of record
Hew Jab f SE earemge
LDupily Clor

 

LT.M.O, Stavan Knights, 3PA-10-02351Cl
Order Granting Post-Convictlon Rellef
Page 3 of 3

Case 3:06-cr-00088-RRB Document 151-1 Filed 08/05/21 Page 3 of 3

 
